PER CURIAM.
Defendant was convicted of the charge of selling narcotics. A Portland police officer made the purchase from defendant. When defendant’s counsel cross-examined the officer he was permitted to question the officer at length as to the officer’s financial situation. It was an attempt to discredit the officer.
The state then called the policeman’s superior officer who was permitted, over objection, to testify to the policeman’s efficiency rating. In this appeal defendant claims the court erred in admitting the evidence. The error was immaterial. The evidence was so inconsequential and so irrelevant to the issue of guilt or innocence that it could not have been prejudicial.
Affirmed.